Citation Nr: 1829117	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  13-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for hepatitis B and C with portal fibrosis and cirrhosis rated as 30 percent disabling from May 7, 1992 to November 22, 2004 and 50 percent disabling from November 22, 2004 to April 8, 2005.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  The Veteran died in March 2014.  The appellant claims VA benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for hepatitis B, effective May 7, 1992 and included it in the evaluation assigned for service-connected hepatitis C with portal fibrosis and cirrhosis evaluated as 30 percent disabling from May 7, 1992, 50 percent disabling from November 22, 2004, and 100 percent disabling from April 8, 2005.

In December 2016, the Board remanded this case to clarify representation and to determine whether the appellant wanted to be substituted as the claimant for purposes of processing the claim to completion.  In November 2017, the agency of original jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant.  The Board finds that the AOJ substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268.

The Board observes that entitlement to total disability rating due to individual unemployability (TDIU) can be a component of a claim for an increased rating if raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran withdrew his claim for a TDIU during the course of the appeal.  As such, this matter is not before the Board. 



FINDINGS OF FACT

1.  Prior to November 22, 2004, hepatitis B and C with portal fibrosis and cirrhosis was productive of symptomatology of weakness, abdominal pain and malaise; but without moderately severe symptoms manifested by a definitely enlarged liver with abdominal distention due to early ascites, with muscle wasting and loss of strength and cirrhosis of the liver with history of one episode of ascites, hepatic encephalopathy or hemorrhage from varices or portal gastropathy; disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; or anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

2.  From November 22, 2004 to April 8, 2005, hepatitis B and C with portal fibrosis and cirrhosis was shown to be productive of an episode of ascites, but without severe cirrhosis with ascites requiring infrequent tapping, or recurrent hemorrhage from esophageal varices, aggravated symptoms and impaired health; or cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis); disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; or daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.



CONCLUSIONS OF LAW

1.  Prior to November 22, 2004, the criteria for an initial rating greater than 30 percent for hepatitis B and C with portal fibrosis and cirrhosis were not met.  38 U.S.C. §§ 1155, 5107 (1991) (2002) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7345 (prior to July 2, 2001), and 7312, 7354 (2017).

2.  From November 22, 2004 to April 8, 2005, the criteria for an initial rating greater than 50 percent for hepatitis B and C with portal fibrosis and cirrhosis were not met.  38 U.S.C. §§ 1155, 5107 (1991) (2002) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7345 (prior to July 2, 2001), and 7312, 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Analysis

The appellant is seeking an initial increased rating for the Veteran's service-connected Hepatitis B and C with portal fibrosis and cirrhosis.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The RO has rated this disorder under 38 C.F.R. § 4.114, Diagnostic Code 7312 for cirrhosis of the liver.  During the course of the appeal period, the regulations pertaining to rating disabilities of the digestive system were amended, effective July 2, 2001.  The Board is required to consider the claim in light of both the former and revised schedular rating criteria.  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the old rating criteria and the new criteria considered for the period after the change was made.  See VAOPGCPREC 3-00.

Prior to the regulatory change, Diagnostic Code 7312 for cirrhosis of the liver provided a minimal 30 percent evaluation was assigned for moderate cirrhosis with dilation of superficial abdominal veins, chronic dyspepsia, slight loss of weight, or impairment of health.  A 50 percent evaluation was assigned for moderately severe cirrhosis, liver definitely enlarged with abdominal distention due to early ascites and with muscle wasting and loss of strength.  A 70 percent evaluation was assigned for severe cirrhosis with ascites requiring infrequent tapping, or recurrent hemorrhage from esophageal varices, aggravated symptoms and impaired health.  A 100 percent evaluation was assigned for pronounced cirrhosis with aggravation of the symptoms above necessitating frequent tapping.  38 C.F.R. § 4.114, Diagnostic Code 7312 (in effect prior to July 2, 2001). 

Under the current criteria, Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis. Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  Note 1 to Diagnostic Code 7312 provides that, for rating under Diagnostic Code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114.

Under the new criteria for evaluating hepatitis C, cirrhosis of the liver can be rated as sequelae under an appropriate diagnostic code, but the same signs and symptoms cannot be the basis for evaluation under Diagnostic Code 7354 and under the code for sequelae.  Diagnostic Code 7354 Note (1).

The Veteran's representative has asserted that a higher rating is warranted under Diagnostic Code 7345 for chronic liver disease, without cirrhosis, including hepatitis B.  Prior to the regulatory change effective July 2, 2001, hepatitis was evaluated as infectious hepatitis under 38 C.F.R. § 4.114, Diagnostic Code 7345.  Under Diagnostic Code 7345, a 30 percent evaluation was assignable for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A 60 percent evaluation was assigned for moderate liver damage with disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A maximum 100 percent evaluation was assigned for marked liver damage manifested by liver function test and marked gastrointestinal symptoms; or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect prior to July 2, 2001).

Under the revised regulations, a new Diagnostic Code 7345 was created specifically for the evaluation of chronic liver disease, without cirrhosis, including hepatitis B.  Under this code, a 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned when there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

With regard to the notes following Diagnostic Code 7354, under Note (1) Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See § 4.14).  Note (2): For purposes of evaluating conditions under Diagnostic Code 7354, an 'incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The medical evidence has been thoroughly reviewed and is summarized below.  VA and private treatment records document the treatment the Veteran received for various disorders, including cirrhosis of the liver.  The Veteran was afforded a VA examination in May 1992, the examination report showed that the hepatitis C antibody test was positive.  Following objective examination, the final diagnosis was cirrhosis of the liver secondary to viral hepatitis.

In a June 1992 VA treatment record, a history of cirrhosis of the liver secondary to hepatitis "B" was recorded.  The examiner noted cirrhosis of the liver diagnosed in 1971 by liver biopsy, 90 percent with fibrosis, hepatitis B and hepatitis C, in pertinent part.  The Veteran complained of vague abdominal pains, fatigue, chest pain and shortness of breath.  Objectively, the abdomen was soft and non-tender with normal liver span.  The lungs were clear with regular rate and rhythm.  The pertinent diagnosis was cirrhosis of the liver secondary to viral hepatitis. 

In a July 1993 treatment record, the private physician noted that the Veteran probably contracted hepatitis B during Vietnam.  The physician continued that there were no confirming serology reports, but commented that liver biopsy reports apparently showed acute viral hepatitis and marked portal fibrosis and early cirrhosis.  Reportedly the disorder resolved, but the Veteran experienced a relapse in 1975 with subsequent resolution of symptoms.  The examiner indicated there was a long period of time after that point without any indication of liver disorder; however, in the past year the Veteran was told his transaminases were elevated; ALT was upwards of 130; AST was approximately 60-70; and, hepatitis C was found to be positive.  The hepatitis B antigen was negative. 

The Veteran complained of intermittent queasiness, typically in the morning, some generalized pruritus (the physician felt this was associated with the skin disorder) and occasional darkening of the urine and lightening of the stool, without any real jaundice, vomiting or fevers.  The Veteran's appetite was good and he gained 135 pounds due to a sedentary lifestyle.  The Veteran explained that he was advised to have a liver biopsy and thus sought the second opinion from the private physician.  The Veteran also complained of occasional constipation and streaking blood in his stool; and, a history of reflux with some heartburn and dysphagia for lettuce and meats. 

Objectively, the Veteran weighed 330 pounds.  There was no stigmata of chronic liver disease appreciated.  The abdomen was obese with normal bowel sounds.  The liver span or edge could not clearly be delineated and the spleen could not be felt.  There was mild tenderness in the right upper quadrant along both lower rib cages. Stool was brown and heme was negative.  There was no sign of any ascites or edema. 

Hepatitis B serology seemed to show the Veteran had cleared the infection and the hepatitis B core antibody was determined to be of the IGG type, which stayed positive for a number of years.  The negative E antigen and surface antigen suggested the issue was resolved.  However, the examiner felt a liver biopsy, hepatitis serology, coagulation studies and liver function tests were necessary to evaluate the hepatitis C. 

In a January 1994 VA examination, the Veteran complained of abdominal discomfort, nausea (every morning), vomiting (2-3 times per month), malaise in the morning and generalized weakness at times.  He did not have any food intolerance, anorexia or weight loss.  The examiner documented the past medical history, including a diagnosis of cirrhosis of the liver in 1969-70 while the Veteran was stationed in Japan. 

Objectively, the Veteran was obese.  His abdomen was large and soft and no mass was felt.  There was no evidence of jaundice.  There was a positive result for the hepatitis C antibody.  The diagnosis was history of hepatitis. 

In a February 1994 private treatment record, the Veteran complained of pruritus; otherwise, his liver disease symptoms were unremarkable.  The Veteran denied having any jaundice, excessive fatigue, night sweats, arthralgias, edema or bleeding. He had some nausea (in the morning); however, he tried to avoid ingesting excessive doses of medication. 

Objectively, the Veteran weighed 340 pounds.  There was no sclera icterus or jaundice and no spiders were present.  The abdomen was fairly soft and nontender and there was no sign of fluid overload. 

In an August 1994 private treatment record, the Veteran complained of increasing symptomatology, including pain in the groin and back, frequent diarrhea, frequent nausea and vomiting and pruritus with an erythematous papular rash. 

Objectively, he weighed over 330 pounds.  There was no jaundice or icterus.  Mild tenderness was noted in the epigastrium and right upper quadrant without rebounding or guarding.  Liver function tests remained unchanged from previous reports. 

A February 1995 record again showed that the abdominal examination was unremarkable without any hepatosplenomegaly or tenderness.  In a May 1995 treatment record, the Veteran complained of diarrhea, sweats, nausea, vomiting, heartburn, upper abdominal discomfort, decreased energy and pruritus.  His appetite was good and he did not have complaints of fevers and chills.  Objectively, his abdomen was soft and obese with epigastric tenderness.  The diagnosis was chronic hepatitis. 

An August 1995 private treatment record indicated the Veteran had active chronic hepatitis C.  The Veteran was advised to begin alpha Interferon therapy to eradicate the virus and prevent progression of the liver disease to cirrhosis.  In a September 1995 private treatment record, the physician indicated that the Veteran's hepatitis C was manifested by nausea, vomiting, fatigue and possibly diarrhea with advancing fibrosis or early cirrhosis.  In an April 1996 private treatment record, the physician reported that the Veteran's chronic liver disease required interferon treatment; however, the Veteran could not afford the treatment. 

In an April 1997 private treatment record, the physician reported that the Veteran tolerated the interferon medication well; however, he did experience some nausea and regurgitation with eating.  Zantac offered some relief and the symptoms subsided somewhat.  The Veteran reported that he had lost some weight and felt an overall improvement of health with the interferon.  In this regard, he had more energy and his night sweats had resolved. 

Objectively, he was in no distress.  There was no jaundice or icterus.  His abdomen was generous without any apparent hepatosplenomegaly.  There was tenderness in the right upper quadrant and epigastrium without rebounding or guarding.  No ascites or peripheral edema was appreciated on examination. 

In a May 1999 VA examination, the Veteran complained fatigue and weakness.  He had frequent fevers and night sweats and tended to excessively sweat during the day.  He reported a 57 pound weight loss over the past three years because of dieting.  On physical examination, his abdomen was soft, nontender and nondistended.  Bowel sounds were positive. There was no cyanosis, clubbing or edema in the extremities.  The pertinent diagnoses were obesity and viral hepatitis with cirrhosis.  The examiner explained that the main problematic disorder was the hepatitis C; however, deferred from further comment, leaving such for further explanation by the gastrologist. 

In a June 1999 VA examination addendum, the examiner documented the Veteran's past medical history.  Objectively, the Veteran was morbidly obese, weighing 334 pounds.  The examiner concluded that the 1993 and 1995 liver biopsies showed portal inflammation and portal fibrosis more consistent with hepatic involvement by chronic hepatitis C than sarcoidosis. 

In an August 1999 VA liver examination, the Veteran complained of vomiting, frequent episodes of severe abdominal pain, abdominal distention and nausea.  He did not have hematemesis or melena.  He also felt tired and weak.  Objectively, there was no evidence of ascites.  He lost 60 pounds in the past three years; however, he remained an obese person.  He had no steatorrhea, malabsorption or malnutrition.  He had no hematemesis or melena or tenderness on palpation.  His liver was located below the costal margin.  He had normal muscle strength and no evidence of wasting.  There was no palmar erythema or spider angiomata.  Previous liver biopsy showed chronic hepatitis C and mild to moderate cirrhosis.  The diagnosis was cirrhosis of the liver, directly a result of hepatitis sustained in service. 

In an August 1999 private treatment record, the Veteran continued to complain of nausea with vomiting.  There was no bleeding, fevers, weight loss or jaundice. He continued to have pruritus.  Objectively he weighed 338 pounds.  There was no jaundice or icterus; his cardiovascular examination was unremarkable. The Veteran's hepatitis C was confirmed. 

Follow up clinical records continue to show treatment for hepatitis, but with no objective findings of organomegaly or ascites.  Importantly, a November 2004 private Renal Colic CT scan results showed, in pertinent part, a small amount of ascites present in the abdomen.

April 2005 private clinical records showed that the Veteran had end stage liver disease and was waiting for a liver transplant.  An April 2005 CT of the abdomen showed interval increased echogenicity suggestive of fatty infiltration.  The contour of the liver was normal with no folic lesion found.  It was a limited evaluation of the spleen, which measured 16.4 cm (previously 14 cm).  Follow up records continue to show cirrhosis with ascites.  

After considering the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period prior to November 22, 2004.  Under the current criteria under Diagnostic Code 7312, beginning July 2, 2001, to warrant a rating in excess of 30 percent, cirrhosis of the liver with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis) must be demonstrated by the evidence of record.  However, the evidence prior to November 2004 does not show any of these symptoms.  Significantly, there were no objective findings of ascites, varices or erosive gastritis.    

Again, prior to July 2, 2001, to warrant a rating in excess of 30 percent under Diagnostic Code 7312, moderately severe cirrhosis of the liver manifested by a definitely enlarged liver with abdominal distention due to early ascites and with muscle wasting and loss of strength must have been demonstrated.  Such impairment was not documented by the evidence of record.  In this regard, in the August 1999 VA liver examination, objective examination showed no evidence of ascites.  Further, the Veteran had normal muscle strength and no evidence of wasting.  While the Veteran subjectively complained of abdominal distention, the pathology and objective findings do not support his contentions.  

The Veteran's representative has asserted that a 40 percent rating is warranted under the current Diagnostic Code 7345.  Specifically, the Veteran's representative argued that the Veteran met the criteria under both Diagnostic Code 7312 and 7345 so he should have been awarded a 40 percent rating under Diagnostic Code 7345.  However, the Board finds that the criteria under the current 7345 have not been met during this period as there was no objective finding of anorexia, weight loss or hepatomegaly.  While there was evidence of daily fatigue or malaise, the medical evidence shows that the Veteran did not suffer from anorexia; and any weight loss during this period was attributed to dieting.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all the conditions listed in the provision must be met).  In fact, February 1995 and April 1997 records clearly show that there was no evidence of hepatosplenomegaly.  Remaining records also do not show any objective findings of hepatomegaly.  Moreover, his primary symptoms of daily fatigue and malaise are considered in the criteria for a 20 percent rating under this code.  There were also no objective findings of physician prescribed bedrest during this period.    

The next higher rating under the prior Diagnostic Code 7345 was a 60 percent evaluation, which was assigned for moderate liver damage with disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  However, while fatigue was noted, the evidence does not show moderate liver damage with disabling recurrent episodes of gastrointestinal disturbance during this period.  While records do document gastrointestinal disturbance, it does not show that these episodes were disabling.  There was also no mention of associated mental depression.  

With respect to whether a rating in excess of 50 percent is warranted from November 22, 2004 to April 8, 2005, again, the Board notes in a November 2004 private renal colic CT, the Veteran demonstrated evidence of a small amount of ascites present in the abdomen warranting a 50 percent rating under the current criteria.  However, as a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks was not demonstrated, a rating in excess of 50 percent is not warranted from November 2004 under the current criteria under Diagnostic 7312.  Likewise, there was no evidence of severe cirrhosis with ascites requiring infrequent tapping, or recurrent hemorrhage from esophageal varices, aggravated symptoms and impaired health under the prior criteria.  The first medical evidence documenting more severe liver impairment is in April 2005.    

Moreover, the Board does not find during this period that a rating greater than 50 percent under Diagnostic Code 7345 has been shown.  The evidence does not reflect or more nearly approximate a 60 percent evaluation for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect since July 2, 2001).

As noted above, the clinical findings do not reflect that the Veteran suffered from anorexia.  Also, the evidence did not reflect a continuous drop in the Veteran's weight or "substantial weight loss" (i.e. a showing of a loss greater than 20 percent of the individual's baseline weight, sustained for three months or longer.)  In fact, any weight loss had been attributed to dieting.  Furthermore, the evidence during this period did not show that the Veteran suffered from near constant debilitating symptoms.  Significantly, there is no evidence of physician prescribed bed rest during this period.  

Additionally, the Board does not find during this period that a rating greater than 50 percent under the prior Diagnostic Code 7345 has been shown.  Evidence does not support or more nearly approximate moderate liver damage with disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; or marked liver damage manifested by liver function test and marked gastrointestinal symptoms; or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy under the prior Diagnostic Code 7345.  While it has been found that the Veteran had liver damage (i.e. cirrhosis), the evidence did not necessarily support moderate damage.  The Veteran's noted symptomatology during this period did not reflect a worsening progression of cirrhosis or other liver damage.  Furthermore, the Veteran's depression was separately rated by the RO.  In this regard, the Board notes that service connection for posttraumatic stress disorder has been in effect throughout this period, rated as 50 percent disabling. The Board is precluded from using the same signs and symptoms of the Veteran's service-connected psychiatric disability as the basis for awarding separate disability ratings.  38 C.F.R. § 4.14 (2017).

The Board has carefully reviewed and considered the appellant's and the Veteran's statements prior to his death regarding the severity of his hepatitis B and C.  The Board acknowledges that the appellant in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the appellant and the Veteran prior to his death are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence regarding evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the appellant's and Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected hepatitis B and C.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable both prior to and after November 22, 2004; therefore, assigning further staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the appellant's claim for an initial higher rating for hepatitis B and C with portal fibrosis and cirrhosis rated as 30 percent disabling from May 7, 1992 to November 22, 2004 and 50 percent disabling from November 22, 2004 to April 8, 2005, for substitution purposes.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial higher rating for hepatitis B and C with portal fibrosis and cirrhosis rated as 30 percent disabling from May 7, 1992 to November 22, 2004 and 50 percent disabling from November 22, 2004 to April 8, 2005, for substitution purposes, is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


